COURT OF APPEALS
                                   SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                    CLERK
 TERRIE LIVINGSTON                  TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                         401 W. BELKNAP, SUITE 9000
JUSTICES                               FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                               LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                     GENERAL COUNSEL
  BILL MEIER                                FAX: (817) 884-1932                   CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                          www.txcourts.gov/2ndcoa



                                         June 29, 2015

    J. Warren St. John
    2020 Burnett Plaza
    801 Cherry St., Unit No. 5
    Fort Worth, TX 76102
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00164-CR, 02-15-00165-CR,
                                          02-15-00166-CR, 02-15-00167-CR

                 Trial Court Case Number:      1336013D, 1336014D,
                                               1336015D, 1336016D

    Style:       Benjamon Ray Stewart a/k/a Benjamon Todd Stewart
                 v.
                 The State of Texas

         The court has considered the response to our letter dated May 29, 2015,
    and will continue the appeal.

             The reporter’s record is due August 28, 2015.


                                                          Respectfully yours,

                                                          DEBRA SPISAK, CLERK


                                                          By: Bonnie Alexander, Deputy Clerk

    cc:      Debra A. Windsor
             Assistant District Attorney
             401 W. Belknap St.
             Fort Worth, TX 76196-0201
02-15-00164-CR
June 29, 2015
Page 2




       David (Scott) Wisch
       Judge, 372nd District Court
       401 W Belknap
       Fort Worth, TX 76196-7119

       Court Reporter, 372nd District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap
       Fort Worth, TX 76196-7119